DETAILED ACTION
Notices to Applicant
This communication is a final rejection on the merits. Claims 21-40, as filed 02/08/2021, are currently pending and have been considered below.
Priority is generally acknowledged to 62/182,295 filed 6/19/2015 and 62/306,286 filed 03/10/2016.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Based upon consideration of all the relevant factors with respect to the claim as a whole, claims 21-40 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) and not directed to significantly more than the exception.
Step 1
Claims 21-40 recite methods, systems, and/or devices. Therefore, they are directed to statutory categories of invention. However, they are drawn to an abstract idea as detailed below. 

Step 2A Prong One
The claim(s) recite(s): a processor-implemented method for determining and displaying values of health care services, comprising: 
--a processor, implemented on a separated back-end server comprising an HL7 interface coupled to an electronic medical records (EMR) system, the processor:
--deriving a cost to treat baseline, and
--receiving from a provider in response to a patient visit, and through the HL7 interface, a plan of care for a patient, the plan of care created by the health care provider separately from one or more predetermined designed plans of care, the plan of care comprising a plurality of health care services for the patient, 
-the processor generating an expected cost of the plan of care, comprising:
--receiving costs for each of the plurality of health care services for the patient, 
--assigned a cost to each of the plurality of health care services for the patient based on the costs of the plurality of health care services, and
--aggregating the assigned costs to produce the expected cost, and
--the processor generating and periodically providing for display a value continuum of care, over a period of provision of the plan of care as a dynamic real-time feedback comparison of the plan of care and a cost to treat baseline, the cost to treat baseline derived from the one or more predetermined designed plans of care, each designed plan of care comprising a plurality of health care services, each of the plurality of health care services comprising one or more health care service costs, a total cost of the cost to treat baseline derived from costs of the plurality of health care service costs of the one or more designed plans of care, the plurality of health care services by the processor from the EMR system over the HL7 interface, the generating and periodically providing for display comprising:
--determining a cost difference between the total cost of the cost to treat baseline and a current expended amount of the expected cost for completed ones of the plurality of health care services for the patient and scheduled ones of the plurality of the health care services for the patient, and
--displaying the cost difference of the feedback comparison as a value of the value continuum of care, the value continuum of care comprising a movable progress bar that represents the current total expended amount of the expected cost of the plan of care, comprising:
--locating in an EMR user interface, the progress bar in a separate window immediately adjacent to a window displaying a corresponding EMR record display for the patient.

The scope of this idea under its broadest reasonable interpretation includes certain methods of organizing human activity (i.e., fundamental economic principles or practices like monitoring a budget). That is, other than reciting the structural elements such as a processor, back-end server, display or instructions encoded on a computer-readable storage medium, each italicized component above is directed to determining an expected cost of treating a patient based on individual components, determining actual costs of treating the patient, and displaying a report of how the actual expenditures compare with the expected costs. Further, the specification shows that such components are recited generically in pars. [0032] and [0125], so the independent claims under their broadest reasonable interpretation fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Additionally, these steps, as drafted, under the broadest reasonable interpretation, include performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes each of the italicized components above from practically being performed in the mind. For example, but for generic computing equipment (processor, back-end server, display, or computer readable medium) each aspect of the value continuum of care generation can be performed 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 22-23, 25-29, 32-34, 36-37, and 39-40 which further describe what the data is or how the abstract idea may be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of generic computing equipment for implementing the idea which amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of a separated back-end server comprising an HL7 interface coupled to an electronic medical records system which amounts to mere data gathering,  a movable divisioned progress bar which amounts to insignificant application, and locating a display element in a separate window immediately adjacent to another window, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 22-23, 25-29, 32-34, 36-37, and 39-40 which recite additional limitations which amount to invoking computers as a tool to perform the claims 24 and 31 which recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as using an HL7 interface to receive data (see Goossen review article describing industry standards for commercially available HL7 interfaces which demonstrates that these interfaces are well-understood, routine, and conventional (see MPEP 2106.07(a)(III)(C)), a movable divisioned progress bar (see Multicolored Data Bars in Excel which describes how commercially available Microsoft software can be used to generate progress bars that are movable in that they can take on various lengths depending on the data used for the bars and divisioned in that they can change colors at particular threshold values, and locating a display element in a separate window immediately adjacent to another window (see page 1 of "Get More Productive with Search Engine Journal showing that browser extensions with a display element such as a progress bar that is displayed adjacent to the main window were commercially available as of 2010). See MPEP 2106.07(a)(III)(A)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 24 and 31 which recite further details on the color of the progress bar that are well-understood, routine, and conventional for the same reasons as the independent claims (see Multicoloured Data Bars in Excel) Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting-O’Keefe (U.S. 6,061,657) in view of Multicoloured Data Bars in Excel (blog entry archived at https://archive.is/wip/XJh49), Lee (USP App. Pub. No. 2012/0324359), and Hasan (USP App. Pub. No. 2012/0078664).

Regarding claim 38, Whiting-O’Keefe teaches: a computer-implemented method for valuing a medical treatment plan for a patient, the medical treatment plan comprising one or more health care services for a medical condition of the patient (FIG. 1), the method comprising:
--identifying, by a processor, …a designed plan of care for the medical condition; receiving a baseline total cost of the designed plan of care (“The present invention provides an estimate of treating a … a specific illness, or group of illnesses, that accurately accounts for differences in resource consumption (charges) due to varying levels of clinical complexity of the patients” col. 6 lines 28-32);
--obtaining a total expected cost of the medical treatment plan (“Expected charges for an episode can be calculated by the present invention for the purpose of comparing the performance of providers of the same episode services to different patients,” col. 4 lines 29-31);
--determining a cost difference between the baseline total cost and the total expected cost (“A next stage 23 estimates charges for various of these episodes and complete illnesses, adding the results of this processing to the output 21 of the decomposition stage 19, forming a more complete output 25. The processing can stop here but it is often desirable to include another processing stage 27 to calculate, from the results of the output 25, charges for various types of procedures. An output 29 includes the results of each of the processing stages 19, 23 and 27. These results include estimated charges for the patient or group of patients that can be compared with the actual charges or otherwise used in the management of a healthcare system,” col. 7 lines 50-65; outputting data in col. 7 lines 50-65);
--displaying the cost difference as a value (“Any significant difference between such an estimate and the actual charges can then be attributed to the healthcare providers. This difference is valuable information that is then used to advise or manage the care processes of healthcare providers,” col. 6 lines 46-52).

Whiting-O’Keefe teaches generating cost differences representing a value continuum of the medical treatment, but does not teach displaying these differences on a movable divisioned progress bar plan. Multicoloured Data Bars in Excel discloses generating progress bars that are movable (i.e., they can take different values) and they are divisioned in that the display different colors depending on what value they have (i.e., “Red for less than 20% (needs attention), orange up to 60%, dark green up to 80% and a really bright green for the final 20%! Oh and must have a completely different colour for 100% – meaning finished and closed”).
It would have been obvious before the effective filing date to include the data presentation of Multicoloured Data Bars in Excel within the healthcare cost monitoring of Whiting-O’Keefe with the motivation of allowing users to see relevant information more quickly.

Whiting-O’Keefe and Multicoloured Data Bars in Excel do not expressly disclose, but Lee teaches: [displaying] in a first window of an EMR user interface, and locating the first window immediately adjacent to a second window of the EMR user interface, the second window displaying an EMR record for the patient (“In other exemplary embodiments, a secondary application 82 may be launched as a pop-up user-interface element displayed to the side of or over a current user-interface element displayed in the user interface 66. An example of this embodiment is described hereinafter and such an example relates to EHRs,” par. [0051]). 
It would have been obvious before the effective filing date to implement the healthcare cost monitoring of Whiting-O’Keefe and data presentation of Multicoloured Data Bars in Excel with the side-by-side EHR integration of Lee because this would make integrating with the EMR faster and cheaper (Lee par. [0052]).
 
Whiting-O’Keefe, Multicoloured Data Bars in Excel, and Lee do not expressly disclose an HL7 interface, but Hasan teaches: [identifying data] using an HL7 interface (“the health related data 222 may include clinical data from hospitals, labs, imaging centers, outpatient surgery centers, and/or similar entities. In some cases, the clinical data may be extracted using a standard format. For example, this information is generally available in electronic form in Health Level Seven (“HL7”) format and can be efficiently extracted through the use of interfaces designed for compatibility with this format,” par. [0567]).
The combination of Whiting-O’Keefe, Multicoloured Data Bars in Excel, and Lee discloses all the features of the claim except for identifying data with an HL7 interface which is taught by Hasan. One of ordinary skill in the art would have been able to substitute the data sources of Whiting-O’Keefe with the HL7 data source of Hasan and the results would have been predictable because HL7 is an industry standard protocol for exchanging data with an EMR system (see Hasan par. [0567] and Goossen; see also Applicant’s specification par. [0077] which refers to HL7 interfaces generally).

Regarding claim 39, Whiting-O’Keefe further discloses:
(“A next Stage 23 estimates charges for various of these episodes and complete illnesses, adding the results of this processing to the output 21 of the decomposition Stage 19, forming a more complete output 25” col. 7 lines 54-58); 
--processing the derived data by performing a statistical operation of the derived data; and saving the processed derived data as the designed plan of care (“calculate, from the results of the output 25, charges for various types of procedures. An output 29 includes the results of each of the processing stages 19, 23 and 27. These results include estimated charges for the patient or group of patients that can be compared with the actual charges or otherwise used in the management of a healthcare System,” col. 7 lines 60-65).

Regarding claim 40, Whiting-O’Keefe further teaches:
--receiving one or more additional health care services for the medical treatment plan; assessing an additional cost for each of the one or more additional health care services (determining additional costs based on patient categories in col. 6 lines 63-67); and displaying the additional health care services and the additional costs (outputting results in col. 7 lines 50-65).

Affidavits
The affidavit under 37 CFR 1.132 filed 02/08/2021 by Dr. George Fidone and Dr. Brian Fengler is insufficient to overcome the 101 rejections of claims 21-40 as set forth in the last Office action Applicant submitted an affidavit traversing rejections. MPEP 716 states that it is the responsibility of the examiner “to personally review and decide whether affidavits or declarations submitted under 37 CFR 1.132 for the purpose of traversing grounds of rejection are responsive to the rejection and present sufficient 
The affiants state, “A person of ordinary skill in the art (POSITA) would possess a bachelor’s degree in computer science or electrical engineering, or equivalent fields and would have worked in the field of software and algorithm development for two years” on page 2. Both affiants are medical doctors (page 2), and there is no indication that they have training in computer science, electrical engineering, or algorithm development. Affiants go on to make numerous legal conclusions such as disputing that claim 21 recites an abstract idea (pages 4-5), declaring “[i]t is our opinion that claim 21 is patent-eligible because it directed to a non-abstract idea that improves an existing technological process, namely provision of medical care to a patient, and that includes generating and displaying in real time, a comparison of a cost to treat baseline of a plan of care to the projected/expected costs of an actual plan of care for a patient (page 13), and arguing “even if claim 21 were to recite a judicial exception (which it does not), claim 21 is directed to significantly more than the judicial exception (page 17). Affiants’ opinions about the subject matter eligibility of the pending claims are not entitled to any weight because this is the ultimate legal conclusion at issue (MPEP 716.01(c): “Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive”). 
The primary factual issue underlying the eligibility rejection is whether the additional elements are well-understood, routine, and conventional (MPEP 2106.05(d)(I)(2)). The identified additional elements are (cited from above) “using an HL7 interface to receive data (see Goossen review article describing industry standards for commercially available HL7 interfaces which demonstrates that these interfaces are well-understood, routine, and conventional (see MPEP 2106.07(a)(III)(C)), a movable see Multicolored Data Bars in Excel which describes how commercially available Microsoft software can be used to generate progress bars that are movable in that they can take on various lengths depending on the data used for the bars and divisioned in that they can change colors at particular threshold values, and locating a display element in a separate window immediately adjacent to another window (see page 1 of "Get More Productive with ‘StayFocusd’ Google Chrome Plugin" by Ann Smarty at Search Engine Journal showing that browser extensions with a display element such as a progress bar that is displayed adjacent to the main window were commercially available as of 2010).” Affiants provide no rebuttal to the factual basis underlying these determinations (i.e., Goossen, Multicolored Data Bars in Excel, and StayFocusd). No other facts are provided by the affiants that shift the balance of the factual evidence toward eligibility on these issues.

Response to arguments
Applicant's arguments filed 02/08/2021 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant argues that the claimed invention is not directed to an abstract idea on pages 17-25 and pages 38-40. The MPEP states, “For Step 2A Prong One, the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception. For example, if the claim is directed to an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim and explain why it is an abstract idea.” MPEP 2106.07(a). The MPEP further provides an example explanation: “The claim recites the step of comparing collected information to a predefined threshold, which is an act of evaluating information that can be practically performed in the human mind. Thus, this step is an abstract idea in the "mental process" grouping.” MPEP 2106.07(a)(I). In this case, the Examiner stated that various limitations of the claimed invention set forth and describe the Remarks pages 37-38. As an initial matter, the Examiner notes that this expert testimony does not refute that certain claim elements “set forth and describe” abstract ideas such as determining cost differences. Whether the claimed invention integrates the abstract idea into a practical application or includes significantly more than the abstract idea are considered in Step 2A Prong Two and Step 2B. The argument that the Examiner failed to properly determine whether the claimed invention is directed to an abstract idea is not persuasive because the Applicant has not demonstrated, for example, that the claimed invention does not contain elements that can be performed mentally or with pen and paper.

Applicant argues that the claimed invention integrates the judicial exception into a practical application by including an improvement to providing “information regarding the costs of services provided within a hospital or medical center” such as information about care plans, historical costs to treat, and aggregate data. Remarks page 41; see generally Remarks 25-37 and 40-46. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer’s ability to store data in a particular data structure (i.e., a self-referential database), the claimed invention purports to improve data that is displayed for a user in a way that is analogous to a manual/mental process. There is no indication that the claimed invention includes any improvement to GUIs such as a specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers as in Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018). The only particular GUI aspect included in the claimed invention is “locating, in an EMR user interface, the progress bar in a separate window immediately adjacent to a window displaying a corresponding EMR record display for the patient.” This limitation is insignificant extra-solution activity and well-understood, routine, and conventional as described above. Instead, the claimed invention appears similar to the example improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional , Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii).
Applicants argue that the claims are directed to an improved user interface that addressed problems in the field such as “at the time of the inventions, no mechanisms existed that could combine treatment information and accounting information from EMR systems, process this information and accounting information from EMR systems, process this information, and then present the information to a provider in real-time, on-demand, in a way that helps the health care provider determine an appropriate plan of care.” Remarks page 43. This is not persuasive because the alleged improved interface (i.e., combining various data points into a “movable, divisioned progress bar” and “locating, in an EMR user interface, the progress bar in a separate window immediately adjacent to a window displaying a corresponding EMR record display for the patient”) does not amount to an improvement to the functioning of a computer or to any other technology. MPEP 2106.05 gives the following example of a patent eligible improvement to data display from Core Wireless: “An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application.” This feature improve the way that computers handle data display of unlaunched applications, which is necessarily rooted in technology. Applicant’s alleged improvement is not similarly rooted in technology, and represents insignificant introduction of well-understood, routine, and conventional data display techniques as described above. Such techniques cannot be seen as technological improvements in line with MPEP 2106.05(I).
For these reasons, Applicant’s arguments are not persuasive.

Regarding the prior art rejections, Applicant’s arguments are moot in view of the newly applied Lee and Hasan references.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626